METHOD FOR MANUFACTURING LITHIUM SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-3 and 6-8 are pending, wherein claim 1 has been amended. Claims 1-3 and 6-8 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20050244715 A1, hereafter Cho) in view of Plee et al. (US 20120028117 A1, hereafter Plee) and Yoon et al. (US 20090220859 A1, hereafter Yoon).
Regarding claims 1-3 and 6-9, Cho teaches a method for manufacturing a lithium secondary battery comprising the steps of:
i) dispersing a lithium metal powder and a binder in a dispersion medium to prepare a lithium dispersion (See the preparation of “lithium metal composition” in [0044], performed by adding lithium metal to tetrahydrofuran solvent; a polymer binder, such as polyvinylidene fluoride, may be added to the lithium metal composition, see [0025]); and
ii) coating (e.g., “tape casting”, [0018]) the lithium dispersion on one side of a separator to form a lithium metal powder coating layer (the lithium metal composition is coated on a separator formed of, for example, polyethylene polymer film to form a lithium metal powder layer, see [0049], [0037]).
Cho is silent on the coating being carried out by spray drying, as claimed. However, like tape casting, etc., spray drying is one of well-known conventional coating techniques for forming a coating/layer on a substrate, and therefore is not patentable distinguishable. For instance, Plee discloses that both tape casting and spray drying techniques can be employed to form a film/coating/layer from a suspension on a substrate ([0068]). In this respect (i.e., forming a coating/layer on a substrate), the tape casting and spray drying techniques are functional equivalents. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed a spray drying technique as an alternative to the tape casting technique of Cho to form the coating of the lithium dispersion on one side of a separator to form the lithium metal powder coating layer, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Choi in view of Plee further teaches the steps of:
iii) manufacturing an electrode assembly by interposing the separator (e.g., made of polyethylene, [0046], Cho) between a negative electrode and a positive electrode ([0046], [0015], Cho), wherein the lithium metal powder coating layer contacts one side of the negative electrode (See [0049]: “… adjacent to the surface of the negative electrode”), and wherein the negative electrode comprises a negative electrode active material such as tin oxide ([0036], Cho).
Cho as modified does not expressly describe laminating the electrode assembly. However, said laminating is necessarily present in Cho because a functional battery, such as a battery disclosed by Cho, requires intimate contacts of components of the electrode assembly. The said intimate contacts require laminating said components. Thus, Cho implicitly teaches the claimed step iv) laminating the electrode assembly in order to form a functional battery. Furthermore, since Cho implicitly teaches the laminating step as claimed, the intimate contacts (due to laminating) will necessarily transfer the lithium metal powder to the negative electrode and form a composite between lithium metal in the lithium metal powder and the negative electrode active material, as demonstrated by the instant specification.
Cho further teach injecting an electrolyte solution into the electrode assembly ([0019], Cho), wherein the electrolyte solution comprises dimethyl carbonate, for example ([0040], Cho). Cho is silent to the use of fluoroethylene carbonate as claimed. However, fluoroethylene carbonate and dimethyl carbonate are functional equivalents as a non-aqueous solvent in an electrolyte solution of a battery, as disclosed in Yoon ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have employed fluoroethylene carbonate as an alternative to dimethyl carbonate of Cho in the electrolyte solution of the battery, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). As a result, Cho as modified teaches the claimed step v) injecting an electrolyte solution into the electrode assembly, wherein the electrolyte solution comprises at least fluoroethylene carbonate.
Cho further discloses that the weight ratio of the lithium metal powder to the dispersion medium (solvent) is 3% to 20% ([0022], Cho), and the weight ratio of the polymer binder to the dispersion medium (solvent) is 1% to 20% ([0025], Cho). Based on these data, it is calculated (See below for details) that the weight ratio of the lithium metal powder to the binder is in the range of from 0.15 to 20, overlapping the claimed range of from 70:30 to 95:5 (i.e., 2.3 to 10), and that the weight ratio of the dispersion medium to the lithium dispersion is in the range of from 0.71 to 0.96, overlapping the claimed range of from 10 to 0.4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Weight ratios calculations:
(I) Ratio of the lithium metal powder to the binder
lithium metal powder/dispersion medium (solvent) = 3% to 20%                                      (1)
polymer binder/dispersion medium (solvent) = 1% to 20%                                                 (2)
(1)/(2) = lithium metal powder/polymer binder =  (3%)/(20%) to (20%)/(1%) = 0.15 to 20
                                                                                                                                                         (3)
The claimed 70:30 to 95:5 ≈ 2.3 to 19                                                                                      (4)
The range of 0.15 to 20 in (3) overlaps the claimed range of about 2.3 to 19 in (4)        (5)

(II) Ratio of the dispersion medium to the lithium dispersion
“3” or “20” in “3% to 20%” means parts of lithium metal powder per 100 parts of dispersion medium by weight.                                                                                                                                     (6)
“1” or “20” in “1% to 20%” means parts of polymer binder per 100 parts of dispersion medium by weight.                                                                                                                                                     (7)
Based on (6) and (7), 100 parts of dispersion medium contains a minimum amount of lithium metal powder and polymer binder to be 1 + 3 =4. Thus, the minimum amount by weight of the lithium dispersion = 100 + 4 = 104.                                                                                                                        (8)
Based on (6) and (7), 100 parts of dispersion medium contains a maximum amount of lithium metal powder and polymer binder to be 20 + 20 =40. Thus, the maximum amount by weight of the lithium dispersion = 100 + 40 = 140.                                                                                                        (9)
dispersion medium/lithium dispersion = 100/140 to 100/104 = 0.71 to 0.96                  (10)

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
1) In response to Applicant’s arguments regarding “motivation” (bottom of p5/9, Remarks), it is respectfully noted that “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents” (MPEP 2144.06 II). In this case, the equivalency of fluoroethylene carbonate and dimethyl carbonate as a non-aqueous solvent in an electrolyte solution of a battery has been recognized in the Yoon. Thus, the rationale is proper.
2) In response to the argument with respect to “… that a claimed product is within the broad field of the prior art and one might arrive at it by selecting specific items and conditions does not render the product obvious in the absence of some directions or reasons for making such selection”, it is respectfully noted that a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See MPEP § 2131.02.  In this case, Yoon in [0051] clearly names fluoroethylene carbonate and dimethyl carbonate; they are functional equivalents as a solvent. There is no need to disclose literally that “fluoroethylene carbonate and dimethyl carbonate are functional equivalents”.
3) In response to the argument with regard to the limitation “spray drying” that is incorporated from previous claim 9 into current claim 1, the amended limitation in claim 1 has been addressed above in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727